NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        OCT 2 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

CIPRIAN MATEI VLAD and EVELYN                   No.    16-70331
KLARA GRIM, AKA Evelyn Grim-Smout,
                                                Agency Nos.       A089-331-239
                Petitioners,                                      A089-421-072

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted September 26, 2017**

Before:      SILVERMAN, TALLMAN, and N.R. SMITH, Circuit Judges.

      Ciprian Matei Vlad and Evelyn Klara Grim, natives and citizens of

Romania, petition for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing their appeal from an immigration judge’s (“IJ”) removal order. Our

jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial evidence


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
factual findings, and review de novo questions of law. Tamang v. Holder, 598 F.3d

1083, 1088 (9th Cir. 2010). We deny in part and dismiss in part the petition for

review.

      Substantial evidence supports the BIA’s determination that petitioners are

removable under 8 U.S.C. § 1182(a)(6)(C)(i) due to each having procured a visa

through a fraudulent marriage, where the government presented clear and

convincing evidence that they did not intend to establish a life with their respective

United States citizen spouses at the inception of their marriages. See Nakamoto v.

Ashcroft, 363 F.3d 874, 881-82 (9th Cir. 2004) (in determining whether an alien

entered into a marriage for the purpose of procuring admission into the United

States, the focus of the inquiry is whether the couple intended to establish a life

together at the time they were married; this court must affirm the IJ’s ruling unless

the evidence is “so compelling that no reasonable fact finder could fail to find the

facts were as [the alien] alleged”).

      To the extent petitioners contend the agency erred in considering evidence

after the time of their respective marriages, this contention fails because such

evidence may “bear on the subjective intent of the parties at the time they were

married.” Oropeza-Wong v. Gonzales, 406 F.3d 1135, 1148 (9th Cir. 2005)

(citation omitted).

      Petitioners’ contention that the BIA improperly shifted the burden of proof


                                           2                                    16-70331
onto them is not supported by the record.

      We lack jurisdiction to consider petitioners’ unexhausted contentions that

they were not given a proper individualized inquiry, and that the IJ improperly

shifted the burden of proof onto them. See 8 U.S.C. § 1252(d)(1).

      PETITION FOR REVIEW DENIED in part, DISMISSED in part.




                                            3                                16-70331